DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment filed on April 23, 2020 is acknowledged. The application will be examined accordingly. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the inner side of the base module”. There is no antecedent basis for the limitation. It is not apparent from the claim language that the rectangular structure comprises a singular inner side such that the limitation can be recited without proper antecedent basis. 
In claim 2, there is no antecedent basis for the limitation “each cylindrical protrusion”. It will be presumed that the limitation refers to each of the “protrusions protruding laterally inward towards the inner side of the base module”. 
Claims 3-9, 12 and 14 are indefinite because of the limitation “outer circumference”. The limitation suggests that the base module comprises a circular shape, which contradicts the recitation in claim 1 specifying that the base module comprises a rectangular structure. For examination purposes, the limitation “circumference” will be interpreted as “periphery” or “perimeter”, which does not convey a circular shape. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 fails to further limit the claimed invention because any surface can constitute a writable surface.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathus et al. (US 6,875,405 B1).
With respect to claim 1, Mathus et al. disclose a base module 22 for a multipurpose tray (see Fig. 3), the base module comprising:
a rectangular structure with an open upper side (see Fig. 3), a substantially closed bottom side (see Fig. 10), and a pair of side walls with respective open slots (see annotated Figure 3 below), wherein each corner of the rectangular structure comprises an angular corner post (see annotated Figure 3 below), and wherein the base module is stackable on top of another base module of the same type*,
wherein the base module comprises protrusions 86-89 protruding laterally inward towards an inner side of the base module, for engagement with at least one tray insert 92 to establish a form-fit connection with respective engagement features of the tray insert* (see Fig. 10), said at least one tray insert 92 being releasably engageable within said open side of the base module by engagement with the protrusions of the base module* (see Fig. 10).    
*The claim is replete with limitations directed to features (another base module of the same type, tray insert) that are not part of the claimed invention. Consequently, prior art need not disclose said features to anticipate the claim. Because the features need not be taught by the prior art, the limitations merely convey abilities of the claimed base module IF said features are provided. Moreover, because claim 1 further modifies “another base module” with the limitation “same type”, the other base module need not necessarily be identical to the base module of claim 1 (“same type” is broader than “identical”). Consequently, the base module of the prior art need not necessarily have to ability to stack on top of another, identical base module to anticipate the claim. In this case, it is the examiner’s position that the base module comprises the abilities conveyed by the limitations. Specifically, due to the bottom of the base module being flat, a plurality of base modules can be stacked on top of another. Moreover, the protrusions 86-89 can be establish a form-fit connection with any article (e.g. tube 92) comprising dimensions configured to be accommodated by the protrusions 86-89. 

    PNG
    media_image1.png
    553
    718
    media_image1.png
    Greyscale

With respect to claim 2, each protrusion is cylindrical and it has a center hole (see Fig. 7). 
With respect to claim 3, the bottom side of the base module comprises a step portion (see annotated Fig. 10 below) with a reduced outer perimeter (see Fig. 10 illustrating bottom side that fits within the sidewalls of the base module), the step portion matching into an upper edge of the open side of the other base module*. 
*As discussed above, the other base module is not a part of the claimed invention. Consequently, prior art need not teach the limitation to anticipate the claim. 

    PNG
    media_image2.png
    393
    716
    media_image2.png
    Greyscale

 
With respect to claims 4 and 5, the base module comprises handles 110 on opposite sides of its outer perimeter for improved transportability of the base module by an operator. Absent the claim further limiting the scope of the claimed handle, any surface that can facilitate gripping of the base module is sufficient to anticipate the limitation “handle”. 
With respect to claims 6 and 8, the base module comprises a pair of engagement indentations on opposite sides of the outer circumference of the base module for improved transportability of the base module by a tray carrier of the automated processing system (see annotated Fig. 3 above). As alluded to above, absent the claim further limiting the scope of the claimed engagement indentation as well as the interaction between the engagement indentation and the tray carrier, any indented surface that can facilitate gripping of the base module is sufficient to anticipate the limitation “engagement indentation”. 
With respect to claims 7 and 9, the engagement indentations are provided within the handle (see annotated Fig. 3 above).  
With respect to claim 12, the claim is non-limiting, as discussed above. Any surface on the outer perimeter of the base module constitutes a writable surface.  
With respect to claim 14, the base module comprises at least one identification code on its outer perimeter (see Fig. 4).

Claims 1, 3-9, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rethwisch et al. (US 2010/0266457 A1).
With respect to claim 1, Rethwisch et al. disclose a base module 1 for a multipurpose tray (see Fig. 1), the base module comprising:
a rectangular structure with an open upper side (see Fig. 1), a substantially closed bottom side (see Fig. 6), and side walls with respective open slot (space between posts 9), wherein each corner of the rectangular structure comprises an angular corner post 9, and wherein the base module is stackable on top of another base module*,
wherein the base module comprises protrusions 18 protruding laterally inward towards an inner side of the base module, for engagement with at least one tray insert to establish a form-fit connection with respective engagement features of the tray insert*, said at least one tray insert being releasably engageable within said open side of the base module by engagement with the protrusions of the base module*.    
*As discussed above, the claim is replete with limitations directed to features that are not part of the claimed invention. In this case, it is the examiner’s position that the base module comprises the abilities conveyed by the limitations. Specifically, due to the bottom of the base module being flat and larger than the top of the base module, a plurality of base modules can be stacked on top of another. Moreover, the protrusions 18 can be establish a form-fit connection with any article comprising complementary engagement features. 
With respect to claim 3, the bottom side of the base module comprises a step portion with a reduced outer perimeter (inner surface of enclosure 19), the step portion matching into an upper edge of the open side of the other base module (see Figs. 6 and 10).  
With respect to claims 4 and 5, the base module comprises handles 13 on opposite sides of its outer perimeter for improved transportability of the base module by an operator. Absent the claim further limiting the scope of the claimed handle, any surface that can facilitate gripping of the base module is sufficient to anticipate the limitation “handle”. 
With respect to claims 6 and 8, the base module comprises a pair of engagement indentations (groove/empty space between adjacent noses 16) on opposite sides of the outer circumference of the base module for improved transportability of the base module by a tray carrier of the automated processing system (see Fig. 1). As alluded to above, absent the claim further limiting the scope of the claimed engagement indentation as well as the interaction between the engagement indentation and the tray carrier, any indented surface that can facilitate gripping of the base module is sufficient to anticipate the limitation “engagement indentation”. 
With respect to claims 7 and 9, the engagement indentations are provided within the handle 13 (see Fig. 1).  
With respect to claim 12, the claim is non-limiting, as discussed above. Any surface on the outer perimeter of the base module constitutes a writable surface.  
With respect to claims 16 and 17, the base module is made from injection molded plastic (see [0055]), such as polypropylene (see [0056]).  
   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mathus et al./Rethwisch et al. in view of Duffy et al. (US 2009/0136386 A1).
With respect to claim 10, neither Mathus et al. nor Rethwisch et al. disclose at least one color indicator. 
 Duffy et al. disclose a sample tube rack for automated processing (see [0011]), wherein the rack comprises an array of openings for holding sample tubes in an array format (see Fig. 3). Each row of the rack comprises a colored tag for encoding information pertaining to the tubes of said row (see [0042]). In light of the disclosure of Duffy et al., it would have been obvious to one of ordinary skill in the art to provide the rack taught by either Mathus et al. or Rethwisch et al. with colored tags encoding information (e.g. intended use) specific to test tubes/pipette tips stored in a given row/column of the rack. Regarding the limitation “for indication of a loading status of a content of the multipurpose tray”, the limitation is an intended-use limitation that does not further limit the claimed invention. Consequently, to reject the claim, prior art need not disclose a color indicator that is used specifically for the purpose of indicating a loading status.    
With respect to claim 11, Duffy et al. disclose that the tag can be a temporary marking (see [0042]), meaning that the tag can be manually operated (e.g. removed) by a user.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mathus et al. in view of Ross (US 2009/0026107 A1).
With respect to claim 13, Mathus et al. do not disclose that a surface of its base module comprises a whiteboard material. However, it is well-known in the art to provide a storage rack with a writing surface to enable a user to write information, and write information on said surface using a writing utensil such as a marker (see [0018]-[0019] of Ross). In light of the disclosure of Ross, it would have been obvious to one of ordinary skill in the art to provide the base module taught by Mathus et al. with a surface that can be marked using a marker. Naturally, it would have been obvious to one of ordinary skill in the art to make the surface from a whiteboard material that would enable repeated writing using a marker.  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rethwisch et al. in view of Ross.
With respect to claim 13, Rethwisch et al. do not disclose that a surface of its base module comprises a whiteboard material. However, it is well-known in the art to provide a storage rack with a writing surface to enable a user to write information, and write information on said surface using a writing utensil such as a marker (see [0018]-[0019] of Ross). In light of the disclosure of Ross, it would have been obvious to one of ordinary skill in the art to provide the base module taught by Rethwisch et al. with a surface that can be marked using a marker. Naturally, it would have been obvious to one of ordinary skill in the art to make the surface from a whiteboard material that would enable repeated writing using a marker.  
With respect to claim 14, as discussed above, it would have been obvious to one of ordinary skill in the art to write information on the Rethwisch et al. base module. That said, it would have been obvious to one of ordinary skill in the art to write at least one identification code (e.g. batch number) on the base module for identifying the contents of the base module. In fact, Rethwisch et al. disclose that its invention can be fitted with a tag for encoding identification information (see [0031]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mathus et al./Rethwisch et al. in view of Veiner et al. (US 2005/0194333 A1).
With respect to claim 15, neither Mathus et al. nor Rethwisch et al. disclose a magnet embedded in a bottom of the base module. 
Veiner et al. disclose a specimen-container rack for automated application (see abstract), wherein the rack comprises magnets 170 embedded on a bottom of the rack for securing the rack to a surface during automated processing of the rack (see Fig. 11B). Given that the racks taught by Mathus et al. and Rethwisch et al. are also adapted for automated processing (see line 6, col. 2 of Mathus et al. and [0001] of Rethwisch et al.), it would have been obvious to one of ordinary skill in the art to provide either rack with magnets embedded to a bottom surface of the rack, as taught by Veiner et al. Regarding the limitation “for Hall sensor application”, the limitation is an intended-use limitation that does not further limit the claimed invention. Consequently, prior art need not disclose magnets used in Hall sensor application to reject the claim.  

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mathus et al. in view of Rethwisch et al. 
Mathus et al. do not disclose the material from which the base module is made or how the base module is made. Consequently, it would have been obvious to one of ordinary skill in the art to make the base module using any conventional material and method, such as injection molded polypropylene as taught by Rethwisch et al.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796